DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 16-19 in the reply filed on 8/17/22 is acknowledged. Claims 1-15 stand withdrawn to a non-elected invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claim 17 recites the limitation “a deformation variation of 1” on either side”. It is unclear from this phrase what would constitute ‘either side’ of the cranial protection apparatus. That is, is it referencing a move relative to the circumferential direction of the apparatus? Or the z-direction? Or another direction? For purposes of examination, a deformation in any given direction of the correct magnitude will be considered to read on the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 213/0298316).
Regarding claim 16, Jacob teaches a helmet (cranial protection apparatus) (Jacob para 7, 29) which comprises a two-layered (outer) shell (Jacob para 41; items 30, 32) which may be considered to be ‘configured to absorb’ initial impacts (Jacob para 3), and a spring mechanism which comprises a plurality of pins (Jacob para 36; items 26), and a plurality of spring loaded cutouts (slots) (Jacob para 47; items 42 and 46).
Regarding claim 17, Jacob teaches a helmet as above for claim 16. Jacob further teaches that the outer shell layer will crumple under impact (Jacob para 40), and that the crumple zones may be tailored to address specific needs for impact absorption, as well as specific sport or type of impact undertaken, for example a football helmet having a dorsal energy dissipating region versus a hard had having top-focused dissipation, or a motorcycle helmet requiring the full dissipation all over (Jacob para 35). Therefore, absent a showing of criticality, it would be obvious to one of ordinary skill in the art to modify the helmet to have a ‘outer shell deformation variation of 1” on each side.” Further, please see the 112(b) rejection, above.
Regarding claim 18, Jacob teaches a helmet as above for claim 16. Jacob further teaches that the plurality of spring loaded slots (items 42) have a set depth within cushion material (item 40) which would be expected to behave as a backstop as it has a particularly thick section that is free of the springs (Jacob para 44).
Regarding claim 19, Jacob teaches a helmet as above for claim 16. Jacob further teaches that the outer shell and the inner shell layers may be separated by air, a compressible medium, or a viscus medium (layers 34) (Jacob para 44).  These layer(s) would thereby form a ‘stopper’ which prevents the two layers from directly contacting each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        9/28/22